Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153053                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 153053
                                                                    COA: 329299
                                                                    Wayne CC: 11-006975-FC
  THOMAS JEROME HARRIS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 25, 2015
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2016
           d1130
                                                                               Clerk